Citation Nr: 0911737	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1946 to July 
1946 and from October 1950 to October 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Buffalo, New 
York.
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not develop tinnitus as a result of service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.  The Veteran was provided the 
required notice in January 2007, prior to the July 2007 
rating decision on appeal.

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
section 5103(a) notice requirements apply to all five 
elements of a service connection claim, including generalized 
notice as to the disability rating and the effective date of 
an award.  Such notice was provided by the January 2007 
notice letter.  

With respect to the duty to assist, VA has obtained the 
Veteran's service treatment records, VA medical records and 
private medical records.  There is no indication that there 
exists any additional evidence which has a bearing on the 
issue decided below which has not been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

III.  Tinnitus

The Veteran claimed on a statement dated in September 2007 
that he has had tinnitus since he was discharged from 
service.  

The service treatment records, including the October 1952 
separation examination report, reveal no complaints or 
findings related to tinnitus.  

An August 2003 letter from a private audiologist contains the 
earliest mention of tinnitus.  The audiologist stated that 
the Veteran reported a sudden hearing loss and tinnitus in 
his right ear.  

While the Veteran has stated that he has had tinnitus since 
service, the Board does not find his statement to be 
credible.  Not only do none of the service treatment records 
show that the Veteran had tinnitus during service, but the 
post service medical records also do not show that the 
Veteran had tinnitus for more than 50 years after discharge 
from service.  Additionally, the August 2003 private 
audiologist letter described above indicates that the Veteran 
had recent onset tinnitus.  Furthermore, on the Veteran's 
November 2006 initial claim for service connection, the 
Veteran reported that he had had tinnitus since 1988.  These 
factors have convinced the Board that the Veteran's statement 
is not credible and indicates that the Veteran has not had 
tinnitus ever since service.  

The Board recognizes that the Veteran has not been provided a 
VA audiological examination and does not contain a VA opinion 
regarding the Veteran's claimed tinnitus.  However, the Board 
finds that in this case the Veteran is not prejudiced by the 
lack of a VA examination or VA medical opinion.  A medical 
examination or medical opinion is not necessary when, as in 
this case, there is no evidence that a Veteran experienced an 
event, disease, or injury in service and there is no credible 
evidence that the claimed tinnitus is related to an event, 
disease, or injury in service, or related to a service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).  

Since there is no evidence that the Veteran ever experienced 
tinnitus during service, or for more than 50 years after 
discharge from service, and since there is no credible 
evidence linking the Veteran's current claimed tinnitus to 
service, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim and that service 
connection for tinnitus is not warranted.  


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


